FONES, Justice
(dissenting).
I would affirm the learned Chancellor.
I have no difficulty interpreting the statute, on its face, to exclude motor vehicles, whether the lien be noted on a certificate of title or a UCC financing statement.
The reasoning process that strips a motor vehicle of its identity, as such, for the purpose of the exemption in T.C.A. § 67 — 4102, Item S(b) because by UCC definition it becomes inventory if held by a dealer and is described on a financing statement instead of a certificate of title, does not, in my opinion, lend any support for the statutory interpretation urged by the Commissioner of Revenue.
The majority opinion says that in the second sentence of the statute the exemption is more clearly defined in connection with the directions given to collecting officials. Again, this observation is based on a reasoning process with which I do not agree. The excluded official is the person in charge of recording motor vehicle certificates of title as he clearly should be. The Secretary of State receives for recording all financing statements and could not be excluded regardless of the status of inventories of automobiles.
I agree with the comment in the majority opinión found in the paragraph immediately following the quotation from Gallagher v. Butler, supra, but I do not agree that the decision in Book Agents of the Methodist Episcopal Church, South, v. State Board of Equalization, supra, has any significance whatever on the decision of this case. Previous construction and interpretation of the statute there involved, and more specifically the application of the statute administratively and judicially, simply does not compare with stipulated fact, in this case, that the Commissioner of Revenue of Tennessee and the Secretary of State took the position, for the first six (6) years immediately following the 1968 amendment of the statute, “ . . . that recordation of financing statements covering floor planning of motor vehicles was not subject to the tax imposed by T.C.A. § 67-4102 Item S(b).” Furthermore, as I read the opinions, four (4) members of that Court did not consider the principle of Gallagher v. Butler, supra, as having any significance in the determination of the issues in that case.